  Case 19-34574-KRH             Doc 282       Filed 12/09/19 Entered 12/09/19 11:30:41                      Desc Main
                                             Document      Page 1 of 7




                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                           Richmond Division

    In re:                                                                 Case No.
                                      1
              LeClairRyan, PLLC,                                           19-34574-KRH

              Debtor                                                       Chapter
                                                                           7


                            NOTICE OF MOTION AND HEARING THEREON

           PLEASE TAKE NOTICE Lynn L. Tavenner, Trustee, and not individually but solely in
    her capacity as the Chapter 7 trustee of the bankruptcy estate of LeClairRyan PLLC, in the above-
    referenced Chapter 7 case (the “Case”), by counsel, filed her Motion for Entry of Orders Further
    Extending the Chapter 7 Trustee’s Time to Assume, Reject, and/or Assign Certain Executory
    Contracts and/or Leases of Personal Property Pursuant to 11 U.S.C. § 365(d)(1) (the “Motion”),
    ECF No. 262. Copies of the Motion and the Second Ex Parte Bridge Order Further Extending the
    Time to Assume, Reject, and/or Assign Certain Executory Contracts and/or Leases of Personal
    Property Pursuant to 11 U.S.C. § 365(d)(1) (the “Bridge Order”), ECF No. 274, are being served
    herewith.

           PLEASE TAKE FURTHER NOTICE that your rights may be affected. You should
    read the Motion and Bridge Order carefully and discuss them with your attorney, if you have
    one in this chapter 11 Case. (If you do not have an attorney, you may wish to consult one).

           PLEASE TAKE FURTHER NOTICE on September 4, 2019, the Court entered the
    Order Establishing Certain Notice, Case Management and Administrative Procedures [ECF. No.
    38] (the “Case Management Order”), which approved the Notice, Case Management, and
    Administrative Procedures attached as Exhibit 1 to the Case Management Order (the “Case
    Management Procedures”). The Case Management Procedures, among other things, prescribe
    the manner in which Objections must be filed and served and set forth when certain hearings will
    be conducted. A copy of the Case Management Order may be obtained, free of charge, by written


    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH        Doc 282     Filed 12/09/19 Entered 12/09/19 11:30:41             Desc Main
                                    Document      Page 2 of 7




 to request to dtabakin@tb-lawfirm.com or, for a fee, at https://ecf.vaeb.uscourts.gov.

        PLEASE TAKE FURTHER NOTICE if you do not want the Court to grant the relief
 requested in the Motion or granted on an interim basis in the Bridge Order, or if you want the
 Court to consider your views on the Motion or Bridge Order, then, by January 23, 2020 (the
 “Objection Deadline”), you or your attorney must:

        File with the Court, either electronically or at the address shown below, a written response
        to the Motion and/or Bridge Order pursuant to Rule 9013-1(H) of the Local Rules of the
        United States Bankruptcy Court for the Eastern District of Virginia and the Case
        Management Procedures. If you mail your written response to the Court for filing, you
        must mail it early enough so the Court will receive it on or before the Objection Deadline.

        If a response is not properly and timely filed and served, the Court may deem any
        opposition waived, treat the Motion and Bridge Order as conceded and enter an
        appropriate order granting the requested relief without further notice or hearing.

        Clerk of the Court
        United States Bankruptcy Court
        701 East Broad Street, Suite 4000
        Richmond, VA 23219

        In accordance with the Case Management Procedures, you must also serve a copy of your
        written Objection on the Core Parties, the 2002 List Parties and any Affected Entity so that
        the Objection is received on or before the Objection Deadline.

         PLEASE TAKE FURTHER NOTICE THAT the Court will entertain the Motion and
 the Bridge Order on January 30, 2020, at 11:00 a.m. (or such time thereafter as the matter may be
 heard). In connection with the same, the undersigned will appear before The Honorable Kevin R.
 Huennekens, United States Bankruptcy Judge, in Room 5000, of the United States Courthouse,
 701 E. Broad Street Richmond, Virginia 23219. Any party desiring to object or otherwise be heard
 with respect to the same shall also appear and be heard at such time.

       PLEASE TAKE FURTHER NOTICE THAT you should consult the Case Management
 Procedures before filing any written response.

        PLEASE GOVERN YOURSELVES ACCORDINGLY.




                                                 2
Case 19-34574-KRH         Doc 282     Filed 12/09/19 Entered 12/09/19 11:30:41             Desc Main
                                     Document      Page 3 of 7




                                         Respectfully submitted,

                                         LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: December 9, 2019                By: /s/ David N. Tabakin
  Richmond, Virginia                     Paula S. Beran, Esquire (VSB No. 34679)
                                         David N. Tabakin, Esquire (VSB No. 82709)
                                         Tavenner & Beran, PLC
                                         20 North 8th Street
                                         Richmond, Virginia 23219
                                         Telephone: (804) 783-8300
                                         Telecopier: (804) 783-0178

                                                 Counsel for Lynn L. Tavenner, Chapter 7 Trustee

                                  CERTIFICATE OF SERVICE

         Pursuant to the Local Rules of this Court, I certify that on this 9th day of December 2019,
 a true copy of the foregoing Motion was sent electronically and/or by first-class mail to: (a) the
 Office of the United States Trustee; (b) all parties listed on the Debtor’s Official Form 106G except
 known landlords whose leases have already been rejected by Order of this Court; (c) the Debtor’s
 20 Largest Unsecured Creditors; (d) all known secured creditors from the Debtor’s Official Form
 106D; (e) the Core Parties and 2002 List as defined in the Case Management Order; and (f) all
 parties requesting service of pleadings in this Case (as indicated on the Schedule A attached to the
 Court filed copy of this Notice).

                                               /s/ David N. Tabakin
                                               Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                  3
Case 19-34574-KRH   Doc 282    Filed 12/09/19 Entered 12/09/19 11:30:41   Desc Main
                              Document      Page 4 of 7




                              SCHEDULE A
       Case 19-34574-KRH                  Doc 282    Filed 12/09/19 Entered 12/09/19 11:30:41              Desc Main
                                                    Document      Page 5 of 7
                                                         Page White Farrer Limited             Robert B. Van Arsdale, Esquire
    Matrix One Riverfront Plaza LLC
                                                        Bedford House, 21 John Street         Office of the United States Trustee
        CN 4000 Forsgate Drive
                                                        Holborn, London WC1N 2BF              701 East Broad Street, Suite 4304
          Cranbury, NJ 08512
                                                              United Kingdom                   Richmond, Virginia 23219-1885
     farias@matrixcompanies.com
                                                        James.smith@pagewhite.com             Robert.B.Van.Arsdale@usdoj.gov



          Super-Server, LLC                                                                            Tyler P. Brown
                                                             Thomson West-6292
    707 East Main Street, Suite 1425                                                             Hunton Andrews Kurth LLP
                                                                 P.O. Box 629
      Richmond, Virginia 23219                                                                      951 East Byrd Street
                                                         Carol Stream, IL 60197-6292
        cjohnson@proxios.com                                                                        Richmond, VA 23219
        kcrowley@clrbfirm.com                                                                     tpbrown@huntonak.com



                                                                                                    Jason William Harbour
      GLC Business Services, Inc.                   Post Oak Realty Investment Partners, LP
                                                                                                 Hunton Andrews Kurth LLP
          28 Prince Street                               13355 Noel Road, 22nd Floor
                                                                                                     951 East Byrd Street
        Rochester, NY 14607                                   Dallas, TX 75240
                                                                                                     Richmond, VA 23219
         mhayes@glcbs.com
                                                                                                  jharbour@huntonAK.com



                                                                                                   Henry Pollard Long, III
  Thomson Reuters Master Data Center                 Poe & Cronk Real Estate Group, Inc.
                                                                                                 Hunton Andrews Kurth LLP
          P.O. Box 673451                              10 S Jefferson Street, Suite 1200
                                                                                                    951 East Byrd Street
       Detroit, MI 48267-3451                                Roanoke, VA 24011
                                                                                                    Richmond, VA 23219
                                                          slawrence@poecronk.com
                                                                                                   hlong@huntonAK.com


                                                         BPP Lower Office REIT Inc.
                                                                                                   Jennifer Ellen Wuebker
       Carlyle Overlook JV, LLC                          BPP Connecticut Ave LLC –
                                                                                                 Hunton Andrews Kurth LLP
             711 High Street                                  BLDG ID: 26870
                                                                                                    951 East Byrd Street
         Des Moines, IA 50392                                  P.O. Box 209259
                                                                                                    Richmond, VA 23219
       erin.albert@cushwake.com                             Austin, TX 78720-9259
                                                                                                  jwuebker@huntonak.com
                                                     christopher.lyons@transwestern.com


                                                                                                      Douglas M. Foley
  BCal, LLC c/o Beacon Capital Partners                        EYP Realty LLC                     MCGUIREWOODS LLP
        200 State Street, 5th Floor                            P.O. Box 844801                         Gateway Plaza
           Boston, MA 02109                              Los Angeles, CA 90084-4801                 800 East Canal Street
accountantmontgomery@avisonyoung.com                   james.ishibashi@brookfield.com             Richmond, Virginia 23219
                                                                                                 dfoley@mcguirewoods.com


                                                                                                      Sarah B. Boehm
     Parmenter Realty Fund III, Inc.                     New Boston Long Wharf, LLC               MCGUIREWOODS LLP
    701 Brickell Avenue, Suite 2020                 c/o The Corporation Trust Company, r/a             Gateway Plaza
           Miami, FL 33131                                   1209 Orange Street                     800 East Canal Street
         nreser@parmco.com                                  Wilmington, DE 19801                 Richmond, Virginia 23219
                                                                                                sboehm@mcguirewoods.com


                                                                                                       Shawn R. Fox
                                                     Iron Mountain Records Management
       Latham & Watkins LLP                                                                       MCGUIREWOODS LLP
                                                                448 Broadway
         885 Third Avenue                                                                              Gateway Plaza
                                                            Ulster Park, NY 12487
      New York, NY 10022-4834                                                                       800 East Canal Street
                                                        noe.lebeau@ironmountain.com
         eric.pike@lw.com                                                                         Richmond, Virginia 23219
                                                       Bankruptcy2@ironmountain.com
                                                                                                  sfox@mcguirewoods.com

                                                                                                    ULX Partners, LLC
                                                         NetRight Intermediate LLC              100 Broadway, 22nd Floor
         60 State TRS (DE) LLC
                                                               iManage LLC                      New York, New York 1005
       320 Park Avenue, Floor 17
                                                      540 W. Madison Street, Suite 2400              Nicholas Hinton
          New York, NY 10022
                                                             Chicago, IL 60661                        Daniel E. Reed
    ahillman@oxfordproperties.com
                                                           agreen@clarkhill.com               Nicholas.hinton@Unitedlex.com
                                                                                                 Dan.reed@unitedlex.com


                                                                                                  Karen M. Crowley, Esq.
           ConvergeOne, Inc.                        Integreon Managed Solutions (ND) Inc.
                                                                                                  Crowley Liberatore P.C.
           3344 Highway 149                                 3247 47th Street South
                                                                                                 150 Boush Street, Suite 300
            Eagan, MN 55121                                   Fargo, ND 58104
                                                                                                     Norfolk, VA 23510
       esalley@convergeone.com                           murray.joslin@integreon.com
                                                                                                  kcrowley@clrbfirm.com
          Case 19-34574-KRH                        Doc 282     Filed 12/09/19 Entered 12/09/19 11:30:41                 Desc Main
                                                              Document      Page 6 of 7
        Michael G. Gallerizzo, Esquire                                                                          David R. Ruby, Esquire
                                                                      Parma Richmond, LLC
          Michael D. Nord, Esquire                                                                           William D. Prince IV, Esquire
                                                                          c/o Kevin J. Funk
        GEBHARDT & SMITH LLP                                                                                  ThompsonMcMullan, P.C.
                                                                 Durrette Arkema Gerson & Gill PC
        One South Street, Suite 2200                                                                         100 Shockoe Slip, Third Floor
                                                                 1111 East Main Street, 16th Floor
         Baltimore, Maryland 21202                                                                            Richmond, Virginia 23219
                                                                     Richmond, Virginia 23219
           mgall@gebsmith.com                                                                                     druby@t-mlaw.com
                                                                        kfunk@dagglaw.com
           mnord@gebsmith.com                                                                                   wprince@t-mlaw.com


              Amy Simon Klug                                             Joseph Corrigan                          JM Partners, LLC
        HOLLAND & KNIGHT LLP                                   Iron Mountain Information Mgmt, LLC               Attn: John Marshall
      1650 Tysons Boulevard, Suite 1700                                 One Federal Street                   6800 Paragon Place, Suite 202
             Tysons, VA 22102                                           Boston, MA 02110                      Richmond, VA 23230-1656
           amy.simon@hklaw.com                                    Bankruptcy2@ironmountain.com              JMarshall@JMPartnersLLC.com


                                                                                                                  Peter D. Bilowz, Esq.
  SAUL EWING ARNSTEIN & LEHR LLP                              SAUL EWING ARNSTEIN & LEHR LLP                    Douglas B. Rosner, Esq.
    Maria Ellena Chavez-Ruark, Esquire                                Robert C. Gill, Esquire                 GOULSTON & STORRS PC
      500 East Pratt Street, 9th Floor                       1919 Pennsylvania Avenue, N.W., Suite 550            400 Atlantic Avenue
           Baltimore, MD 21202                                     Washington, D.C. 20006-3434                  Boston, MA 02110-3333
          maria.ruark@saul.com                                         robert.gill@saul.com                   pbilowz@goulstonstorrs.com
                                                                                                              drosner@goulstonstorrs.com

                                                                     Mary Joanne Dowd, Esq.
              David G. Barger
                                                                       Jackson D. Toof, Esq.                Robert H. Chappell III, Esquire
            Thomas J. McKee, Jr.
                                                                          Arent Fox LLP                           SPOTTS FAIN PC
           Greenberg Traurig, LLP
                                                                        1717 K Street, NW                  411 East Franklin Street, Suite 600
      1750 Tysons Boulevard, Suite 1000
                                                                      Washington, DC 20006                    Richmond, Virginia 23219
           McLean, Virginia 22102
                                                                     mary.dowd@arentfox.com                    rchappell@spottsfain.com
            bargerd@gtlaw.com
                                                                    jackson.toof@arentfox.com


          Jennifer J. West, Esquire                                 Neil E. McCullagh, Esquire                Karl A. Moses, Jr., Esquire
             SPOTTS FAIN PC                                             SPOTTS FAIN PC                            SPOTTS FAIN PC
      411 East Franklin Street, Suite 600                        411 East Franklin Street, Suite 600       411 East Franklin Street, Suite 600
         Richmond, Virginia 23219                                    Richmond, Virginia 23219                 Richmond, Virginia 23219
           jwest@spottsfain.com                                     nmccullagh@spottsfain.com                   kmoses@spottsfain.com



          Michael G. Wilson, Esq.                                      Cynthia L. Hegarty                      Shawn C. Whittaker, Esq.
          MICHAEL WILSON PLC                                        MORRISON SUND, PLLC                          Whittaker|Myers, PC
               PO Box 6330                                       5125 County Road 101, Suite 200             1010 Rockville Pike, Suite 607
           Glen Allen, VA 23058                                      Minnetonka, MN 55345                        Rockville, MD 20852
          mike@mgwilsonlaw.com                                     chegarty@morrisonsund.com                  Shawn@whittakermyers.com


                                                                      Joshua D. Stiff, Esquire
           Nicola G. Suglia, Esquire
                                                                     Grayson T. Orsini, Esquire                Alexander R. Green, Esquire
      Fleischer, Fleischer & Suglia, P.C.
                                                                   WOLCOTT RIVERS GATES                            CLARK HILL, PLC
            Four Greentree Centre
                                                                    200 Bendix Road, Suite 300           1001 Pennsylvania Ave NW, STE 1300 S
          601 Route 73 N., Suite 305
                                                                   Virginia Beach, Virginia 23452               Washington, D.C. 20004
              Marlton, NJ 08053
                                                                         jstiff@wolriv.com                        agreen@clarkhill.com
          consult@fleischerlaw.com
                                                                        gorsini@wolriv.com

                                                                            Amy Wiekel
         Bank Direct Capital Finance                                                                               Linda Georgiadis
                                                                 Commonwealth of Pennsylvania
               c/o Kevin J. Funk                                                                                c/o Ronald A. Page, Jr.
                                                                 Department of Labor and Industry
      Durrette Arkema Gerson & Gill PC                                                                             Ronald Page, PLC
                                                                     Collections Support Unit
      1111 East Main Street, 16th Floor                                                                             P.O. Box 73524
                                                                    651 Boas Street, Room 925
          Richmond, Virginia 23219                                                                             N. Chesterfield, VA 23235
                                                                       Harrisburg, PA 17121
             kfunk@dagglaw.com                                                                                   rpage@rpagelaw.com
                                                                  Ra-li-ucts-bankrupt@state.pa.us


             Delta Dental of Virginia
                                                                   Continental Casualty Company             Hartford Fire Insurance Compnay
Attn: Peter V. Davies, II, VP, Sales & Marketing
                                                                     151 North Franklin Street                    One Hartford Plaza
               4818 Starkey Road
                                                                        Chicago, IL 60606                         Hartford, CT 06115
            Roanoke, VA 24018-8542




                 Hiscox Inc.                                   Ironshore Specialty Insurance Company          Nautilus Insurance Company
       520 Madison Avenue, 32nd Floor                                75 Federal Street, 5th Floor              7233 East Butherus Drive
            New York, NY 10022                                           Boston, MA 02110                        Scottsdale, AZ 85260
    Case 19-34574-KRH                Doc 282    Filed 12/09/19 Entered 12/09/19 11:30:41                  Desc Main
                                               Document      Page 7 of 7

                                                                                       Travelers Casualty and Surety Company of America
       R T Specialty LLC                        The Hartford Business Service Center
                                                                                                     385 Washington Street
500 West Monroe Street, 30th Floor                   3600 Wiseman Boulevard
                                                                                                    Mail Code 9275-NB03F
       Chicago, IL 60661                              San Antonio, TX 78251
                                                                                                      St. Paul, MN 55102
